DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment to claims 1 – 3 and 6 - 8 overcomes the objection to claims 1 – 3 and 6 - 8.  Accordingly, the objection to claims 1 – 3 and 6 – 8 is withdrawn.
Applicant's arguments with respect to claims 1 – 3 and 5 - 8 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3 and 5 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gaku et al. (U.S. Patent No. 6,350,952) in view of Morita et al. (U.S. Patent Publication No. 2010/0216913), and further in view of Takayama et al. (U.S. Patent Publication No. 2016/0209284).
Regarding claim 1, in Figures 1 and 3, Gaku discloses a metal-clad laminated plate for a printed wiring board having a through hole (g, Figure 3), the metal-clad laminated plate (t, Figure 3; col. 4, line 62 to col. 5, line 6 and col. 5, lines 13 – 21) comprising: an insulating layer (e, Figure 1) containing a hardened material (the thermosetting resin composition is cured, col. 8, lines 18 – 20) of a thermosetting resin composition (col. 3, line 58; the thermosetting resin composition could be formed of epoxy resin, col. 6, line 66 to col. 7, line 2 and col. 6, lines 40 - 41); and a metal foil (d, Figures 1 and 3), wherein: the thermosetting resin composition comprises: a thermosetting resin (col. 3, line 58; the thermosetting resin composition could be formed of epoxy resin, col. 6, line 66 to col. 7, line 2 and col. 6, lines 40 - 41), the printed wiring board has a first surface and a second surface opposite to the first surface, and the through hole connects the first surface and the second surface (Figures 1 and 3).  Gaku does not specifically disclose wherein: the thermosetting resin composition comprises: a thermosetting resin, a hardener, and silica particles having an average particle diameter equal to or greater than 0.2 um and treated with isocyanate, and a modulus of elasticity of the insulating layer is in a range of 25 GPa to 50 GPa. However, Morita teaches wherein: the thermosetting resin composition comprises: a thermosetting resin (epoxy resin, Abstract), a hardener (phenol-novolac resin, paragraph [0027]), and silica particles having an average particle diameter equal to or greater than 0.2 um (silica particles, paragraph [0049]) and treated with isocyanate (the surface of component IV, silica particles, can be treated with 3-isocyanate-propyl triethoxysilane, paragraph [0050]).
 It would have been obvious to one of ordinary skill in the art at the time of the invention for the insulating layer of Gaku to be formed of a thermosetting resin composition that comprises: a thermosetting resin, a hardener, and silica particles having an average particle diameter equal to or greater than 0.2 um and treated with isocyanate as taught by Morita so as to form the insulating layer to have requisite insulative and durability properties.
Further, Takayama teaches epoxy resins having a Young’s modulus (modulus of elasticity) of between 1 GPa to 50 GPa (paragraph [0042]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the modulus of elasticity of the insulating layer (“epoxy resin composition”) of Gaku modified by Morita to be in a range of 25 GPa to 50 GPa as taught by Takayama in that epoxy resins typically have a Young’s modulus within the larger range of 1 GPa to 50 GPa. 
Regarding claim 2, in Figures 1 and 3, Gaku discloses an insulating sheet formed of an insulating layer (e, Figure 1) containing a hardened material (the thermosetting resin composition is cured, col. 8, lines 18 – 20) of a thermosetting resin composition (col. 3, line 58; the thermosetting resin composition could be formed of epoxy resin, col. 6, line 66 to col. 7, line 2 and col. 6, lines 40 - 41), the insulating sheet used to a printed wiring board having a through hole (g, Figure 3), wherein: the thermosetting resin composition comprises: a thermosetting resin (col. 3, line 58; the thermosetting resin composition could be formed of epoxy resin, col. 6, line 66 to col. 7, line 2 and col. 6, lines 40 - 41), the printed wiring board has a first surface and a second surface opposite to the first surface, and the through hole connects the first surface and the second surface (Figures 1 and 3).  Gaku does not specifically disclose wherein: the thermosetting resin composition comprises: a hardener, and silica particles having an average particle diameter equal to or greater than 0.2 um and treated with isocyanate, and a modulus of elasticity of the insulating layer is in a range of 25 GPa to 50 GPa. However, Morita teaches wherein: the thermosetting resin composition comprises: a thermosetting resin (epoxy resin, Abstract), a hardener (phenol-novolac resin, paragraph [0027]), and silica particles having an average particle diameter equal to or greater than 0.2 um (silica particles, paragraph [0049]) and treated with isocyanate (the surface of component IV, silica particles, can be treated with 3-isocyanate-propyl triethoxysilane, paragraph [0050]).
 It would have been obvious to one of ordinary skill in the art at the time of the invention for the insulating layer of Gaku to be formed of a thermosetting resin composition that comprises: a thermosetting resin, a hardener, and silica particles having an average particle diameter equal to or greater than 0.2 um and treated with isocyanate as taught by Morita so as to form the insulating layer to have requisite insulative and durability properties.
Further, Takayama teaches epoxy resins having a Young’s modulus (modulus of elasticity) of between 1 GPa to 50 GPa (paragraph [0042]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the modulus of elasticity of the insulating layer (“epoxy resin composition”) of Gaku modified by Morita to be in a range of 25 GPa to 50 GPa as taught by Takayama in that epoxy resins typically have a Young’s modulus within the larger range of 1 GPa to 50 GPa. 
Regarding claim 3, in Figures 1 and 3, Gaku discloses a printed wiring board comprising: an insulating layer (e, Figure 1) containing a hardened material (the thermosetting resin composition is cured, col. 8, lines 18 – 20) of a thermosetting resin composition (col. 3, line 58; the thermosetting resin composition could be formed of epoxy resin, col. 6, line 66 to col. 7, line 2 and col. 6, lines 40 - 41); conductive wiring  (col. 3, lines 59 - 60); and a through hole (g, Figure 3), wherein: the thermosetting resin composition comprises: a thermosetting resin (col. 3, line 58; the thermosetting resin composition could be formed of epoxy resin, col. 6, line 66 to col. 7, line 2 and col. 6, lines 40 - 41).  Gaku does not specifically disclose wherein: the thermosetting resin composition comprises: a hardener, and silica particles having an average particle diameter equal to or greater than 0.2 um and treated with isocyanate, and a modulus of elasticity of the insulating layer is in a range of 25 GPa to 50 GPa. However, Morita teaches wherein: the thermosetting resin composition comprises: a thermosetting resin (epoxy resin, Abstract), a hardener (phenol-novolac resin, paragraph [0027]), and silica particles having an average particle diameter equal to or greater than 0.2 um (silica particles, paragraph [0049]) and treated with isocyanate (the surface of component IV, silica particles, can be treated with 3-isocyanate-propyl triethoxysilane, paragraph [0050]).
 It would have been obvious to one of ordinary skill in the art at the time of the invention for the insulating layer of Gaku to be formed of a thermosetting resin composition that comprises: a thermosetting resin, a hardener, and silica particles having an average particle diameter equal to or greater than 0.2 um and treated with isocyanate as taught by Morita so as to form the insulating layer to have requisite insulative and durability properties.
Further, Takayama teaches epoxy resins having a Young’s modulus (modulus of elasticity) of between 1 GPa to 50 GPa (paragraph [0042]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the modulus of elasticity of the insulating layer (“epoxy resin composition”) of Gaku modified by Morita to be in a range of 25 GPa to 50 GPa as taught by Takayama in that epoxy resins typically have a Young’s modulus within the larger range of 1 GPa to 50 GPa.
Regarding claim 5, in Figures 1 and 3, Gaku discloses a prepreg for an insulating layer used to a printed wiring board having a through hole (g, Figure 3), the prepreg comprising: a thermosetting resin composition (col. 3, line 58), wherein: the thermosetting resin composition includes an epoxy resin (the thermosetting resin composition could be formed of epoxy resin, col. 6, line 66 to col. 7, line 2 and col. 6, lines 40 – 41), the printed wiring board has a first surface and a second surface opposite to the first surface, the through hole connects the first surface and the second surface (Figures 1 and 3).  Gaku does not specifically disclose the thermosetting resin composition having silica particles having an average particle diameter equal to or greater than 0.2 um silica particles and treated with isocyanate, the content of the silica particles treated with the isocyanate is equal to or higher than 67% by mass with respect to the epoxy resin, and after hardening the thermosetting resin composition, a modulus of elasticity of the insulating layer is in a range of 25 GPa to 50 GPa.  However, Morita teaches silica particles having an average particle diameter equal to or greater than 0.2 um (silica particles, paragraph [0049]) and treated with isocyanate (the surface of component IV, silica particles, can be treated with 3-isocyanate-propyl triethoxysilane, paragraph [0050]), the content of the silica particles treated with the isocyanate is equal to or higher than 67% by mass with respect to the epoxy resin (claim 12). 
 It would have been obvious to one of ordinary skill in the art at the time of the invention for the insulating layer of Gaku to be formed of a thermosetting resin composition that comprises: a thermosetting resin having silica particles having an average particle diameter equal to or greater than 0.2 um silica particles and treated with isocyanate, the content of the silica particles treated with the isocyanate is equal to or higher than 67% by mass with respect to the epoxy resin as taught by Morita so as to form the insulating layer to have requisite insulative and durability properties.
Further, Takayama teaches epoxy resins having a Young’s modulus (modulus of elasticity) of between 1 GPa to 50 GPa (paragraph [0042]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the modulus of elasticity of the insulating layer (“epoxy resin composition”) of Gaku modified by Morita to be in a range of 25 GPa to 50 GPa as taught by Takayama in that epoxy resins typically have a Young’s modulus within the larger range of 1 GPa to 50 GPa.
Regarding claim 6, Gaku modified by Morita discloses wherein a content of the silica particles is in range of 40% by mass to 820% by mass with respect to a combination of the thermosetting resin and the hardener (Morita, paragraphs [0068] – [0072]). 
Regarding claim 7, Gaku modified by Morita discloses wherein a content of the silica particles is in range of 40% by mass to 820% by mass with respect to a combination of the thermosetting resin and the hardener (Morita, paragraphs [0068] – [0072]). 
Regarding claim 8, Gaku modified by Morita discloses wherein a content of the silica particles is in range of 40% by mass to 320% by mass with respect to a combination of the thermosetting resin and the hardener (Morita, paragraphs [0068] – [0072]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847